Citation Nr: 9930475	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee with medial meniscectomy, postoperative 
right total arthroplasty, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee with medial meniscectomy, postoperative left 
total arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The veteran had active service from June 1948 to June 1954, 
from April 1959 to April 1963, and from July 1963 to January 
1973.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  This case was previously 
before the Board in September 1997, at which time the Board 
remanded it to the RO for additional development.  In 
particular, the Board directed the RO to schedule a VA 
examination to determine the nature and severity of the 
veteran's bilateral knee disability in light of DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), and to obtain copies of 
any treatment records associated with the veteran's bilateral 
knee disability subsequent to the February 1995 VA 
examination.

The Board observes that in September 1998, the RO continued 
the 30 percent evaluation assigned for each knee.  At that 
time, the RO referred to a VA examination report dated June 
29, 1998.  However, the Board notes that a copy of this VA 
examination report is not in the claims folder.  
Consequently, the Board concludes that a copy of the June 
1998 VA examination report must be obtained and incorporated 
into the claims folder.

Further, a review of the record reveals that the veteran 
filed a claim of entitlement to individual unemployability in 
October 1998, and that the claim was denied by a February 
1999 rating decision.  In October 1999, the veteran's 
accredited representative submitted a notice of disagreement 
(NOD) with the decision on the veteran's behalf.  See 
38 C.F.R. § 20.201 (1999).  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him a 
statement of the case (SOC) addressing the aforementioned 
issue.  See Holland v. Brown, 10 Vet. App. 433, 436 (1997) 
(vacating Board decision and remanding matter when VA failed 
to issue a SOC after claimant submitted timely NOD).  Thus, 
as no SOC appears to have been issued, the claim of 
entitlement to individual unemployability remains pending in 
appellate status, see 38 C.F.R. § 3.160(c) (1999), and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (1999); see also Manlincon v. West, 
12 Vet. App. 238 (1999).

On the basis of the foregoing, and pursuant to 38 C.F.R. § 
19.9, the Board determines that in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED for the 
following action:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

2. After any necessary information and 
authorization are obtained from the 
veteran, copies of any treatment records 
subsequent to the December 1998 VA 
examination, VA or private, inpatient or 
outpatient, associated with the veteran's 
bilateral knee disability, should be 
obtained by the RO and incorporated into 
the claims folder.

3.  The RO should obtain a copy of the 
June 29, 1998 VA examination report and 
associate it with the veteran's claims 
folder.

4.  The RO should issue a SOC to the 
veteran and his representative, 
addressing the issue of entitlement to 
individual unemployability, and including 
citation to all relevant law and 
regulation pertinent to the claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


